         Case 1:19-cv-11194-ER Document 9 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                              Plaintiﬀ,

                – against –                                    ORDER
                                                          19 Civ. 11194 (ER)
ANNE CRONIN, in her individual
capacity and as executor of the estate of
Andrew Cronin, deceased,
                              Defendant.


RAMOS, D.J.:

         On January 10, 2020, the Government served the defendant with process. No

action has occurred in this case since that time. Accordingly, the Government is directed

to ﬁle a status report by November 1, 2020.


It is SO ORDERED.


Dated:    October 2, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
